DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6, 8, 10, 13, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. “Cheng” US 2021/0289488 in view of Chen et al. “Chen” US 2016/0095104.

Regarding claims 1 and 29, Cheng teaches a method and network side device with a processor and memory configured to:
configure a reference signal configuration parameter for a User Equipment (UE) (the base station uses RRC to configure the A-PUCCH for a UE; Paragraph 60); and 
transmitting the reference signal configuration parameter to the UE (the base station sends the RRC signaling to the UE; Paragraphs 102, 105, 106),
receiving an uplink control channel reference signal transmitted in accordance with the reference signal configuration parameter from the UE (based on the received RRC, the UE transmits the PUCCH to the base station; Paragraph 60), 
wherein the reference signal configuration parameter is a control channel reference signal configuration parameter, the control channel reference signal configuration parameter comprises an identifier of a resource occupation symbol of the control channel reference signal and the reference signal configuration parameter is used by the UE to transmit a reference signal (The RRC signaling is used to configure the UE to transmit a PUCCH and this includes frequency interlacing information, TXOP, DMRS, etc.; Paragraph 60.  This information is indicative of the symbols (i.e. resource occupation symbol) of when the PUCCH can be transmit; Paragraph 63); 

wherein the resource occupation symbol includes at least one symbol in the control channel, a symbol beyond the control channel or a symbol in a UL/DL guard period (The RRC signaling is used to configure the UE to transmit a PUCCH and this includes frequency interlacing information, TXOP, DMRS, etc.; Paragraph 60.  This information is indicative of the symbols (i.e. resource occupation symbol) of when the PUCCH can be transmit; Paragraph 63. Paragraph 98 further discloses symbols with respect to guard periods).
While Cheng teaches a UE sending the PUCCH, which includes the DRMS, to the base station (Paragraph 60) and the base station having the ability to demodulate packets received (Paragraph 201), Cheng does not expressly disclose performing demodulation of the uplink control channel using the uplink control channel reference signal.  Chen teaches a base station receives one or more DM-RS from the UE in a TTI and then performs demodulating received over the corresponding uplink; Paragraph 122.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Cheng to include receiving the DM-RS from the UE and performing demodulation of the uplink as taught by Chen.


Regarding claim 3, Cheng teaches the symbol is beyond the control channel is a symbol adjacent to and prior/after the control channel (Paragraph 98 teaches the PUCCH configuration includes a symbol period before the transmission of the data).

Regarding claim 6, Cheng teaches transmitting the configuration parameter using RRC (the base station uses RRC to configure the A-PUCCH for a UE; Paragraph 60.)

Regarding claims 8 and 30, Cheng teaches a method and UE with a processor and memory configured to:
Receiving a reference signal configuration parameter from a network side device (the base station configures and sends the RRC signaling to the UE; Paragraphs 102, 105, 106);
wherein the reference signal configuration parameter is a control channel reference signal configuration parameter, the control channel reference signal configuration parameter comprises an identifier of a resource occupation symbol of the control channel reference signal and the reference signal configuration parameter is used by the UE to transmit a reference signal (The RRC signaling is used to configure the UE to transmit a PUCCH and this includes frequency interlacing information, TXOP, 
transmitting an uplink control channel reference signal, to the network side device, in accordance with the reference signal configuration parameter (based on the received RRC, the UE transmits the PUCCH to the base station; Paragraph 60);
wherein the control channel reference signal comprises the uplink control channel reference signal, and the uplink control channel reference signal is used for the demodulation of the uplink control channel by the network side device (the PUCCH sent to the base station from the UE includes a DMRS which would be used for demodulation; Paragraph 60); and
wherein the resource occupation symbol includes at least one symbol in the control channel, a symbol beyond the control channel or a symbol in a UL/DL guard period (The RRC signaling is used to configure the UE to transmit a PUCCH and this includes frequency interlacing information, TXOP, DMRS, etc.; Paragraph 60.  This information is indicative of the symbols (i.e. resource occupation symbol) of when the PUCCH can be transmit; Paragraph 63.  Paragraph 98 further discloses symbols with respect to guard periods).
While Cheng teaches a UE sending the PUCCH, which includes the DRMS, to the base station (Paragraph 60) and the base station having the ability to demodulate packets received (Paragraph 201), Cheng does not expressly disclose performing demodulation of the uplink control channel using the uplink control channel reference signal.  Chen teaches a base station receives one or more DM-RS from the UE in a TTI 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Cheng to include receiving the DM-RS from the UE and performing demodulation of the uplink as taught by Chen.
	One would be motivated to make the modification such that the base station can properly demodulate UL information based on a received DM-RS from a configured UE as taught by Chen; Paragraph 122.

Regarding claim 10, Cheng teaches the symbol is beyond the control channel is a symbol adjacent to and prior/after the control channel (Paragraph 98 teaches the PUCCH configuration includes a symbol period before the transmission of the data).

Regarding claim 13, Cheng teaches transmitting the configuration parameter using RRC (the base station uses RRC to configure the A-PUCCH for a UE; Paragraph 60.)

Claims 4, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen and further in view of Eriksson et al. “Eriksson” US 2013/0301543.

Regarding claim 4, while the prior art talks about interference mitigation, the prior art does not expressly disclose the occupation symbol is used for detecting interference 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include the occupation symbol being used to detect interference as taught by Eriksson.
	One would be motivated to make the modification such that interference can be detected and minimized as taught by Eriksson; Paragraphs 31 and 33.

Regarding claim 11, while the prior art talks about interference mitigation, the prior art does not expressly disclose the occupation symbol is used for detecting interference between the UEs and network devices; however, Eriksson teaches the symbol of control channel allocations/configurations are used to minimize interference; Paragraph 64.  Paragraphs 6 and 8 teach the use of DMRS is to reduce interference between transmissions from different nodes.  The control channel parameters including the symbol information is used for this detecting/minimizing of interference; Paragraphs 31 and 33).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include the occupation symbol being used to detect interference as taught by Eriksson.


Regarding claim 14, Cheng teaches transmitting the uplink control channel reference signal to the network side device in accordance with the reference signal configuration parameter (based on the received RRC, the UE transmits the PUCCH to the base station; Paragraph 60);
wherein the uplink control channel reference signal is used for the demodulation of the uplink control channel by the network side device (the PUCCH sent to the base station from the UE includes a DMRS which would be used for demodulation; Paragraph 60).
While Cheng teaches a UE sending the PUCCH, which includes the DRMS, to the base station (Paragraph 60) and the base station having the ability to demodulate packets received (Paragraph 201), Cheng does not expressly disclose performing demodulation of the uplink control channel using the uplink control channel reference signal.  Chen teaches a base station receives one or more DM-RS from the UE in a TTI and then performs demodulating received over the corresponding uplink; Paragraph 122.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Cheng to include receiving the DM-RS from the UE and performing demodulation of the uplink as taught by Chen.

The prior art does not expressly disclose receiving a DL control channel signal for demodulation of the downlink; however, Eriksson teaches the reference signal is a demodulation reference signal for downlink and receives this from a network side device based on the reference configuration parameter (Paragraph 33 and 67 (see also Figure 5) teaches that the reference signals are sent from the base station to a UE.  Further, the reference signal is a DL reference signal (DMRS); Paragraph 47).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include receiving a downlink signal for demodulating the downlink as taught by Eriksson.
	One would be motivated to make the modification such that the system can demodulate either the uplink as taught in the prior art or the downlink as taught by Eriksson; Paragraphs 33 and 67).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen and further in view of Yasukawa et al. “Yasukawa” US 2017/0244501.

Regarding claim 5, while the prior art teaches the ability to operate with CDMA, the prior art does not teach a same resource of the control channel is occupied by different UEs and the UEs are differentiated by cyclic shift, however, Yasukawa teaches 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include using cyclic shift to distinguish UEs using the same resource to transmit signals as taught by Yasukawa.
	One would be motivated to make the modification such that the system can distinguish which UEs has transmitted the DM-RS as taught by Yasukawa; Paragraph 63.

Regarding claim 12, Eriksson does not teach a same resource of the control channel is occupied by different UEs and the UEs are differentiated by cyclic shift, however, Yasukawa teaches that when UEs transmit DM-RS using the same resource, to different the UEs, a cyclic shift is used; Paragraph 63.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Eriksson to include using cyclic shift to distinguish UEs using the same resource to transmit signals as taught by Yasukawa.
	One would be motivated to make the modification such that the system can distinguish which UEs has transmitted the DM-RS as taught by Yasukawa; Paragraph 63.


Response to Arguments


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419